Citation Nr: 1132674	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-42 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for purposes of accrued benefits.

2.  Entitlement to service connection for a left shoulder disability, for purposes of accrued benefits.

3.  Entitlement to service connection for asthma, for purposes of accrued benefits.

4.  Entitlement to service connection for hives, for purposes of accrued benefits.

5.  Entitlement to service connection for a left arm disability, for purposes of accrued benefits.

6.  Entitlement to service connection for residuals of a broken left leg, for purposes of accrued benefits.

7.  Entitlement to service connection for the cause of the Veteran's death.

8.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to March 1973.  He died in August 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2011, the appellant testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.

At the time of the hearing, the appellant submitted copies of the Veteran's personnel records.  A remand, pursuant to 38 C.F.R. § 20.1304, is not necessary as these are duplicate copies of personnel records already in the file.  Also, the appellant waived RO jurisdiction of the evidence.

The issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in August 2007.  According to the Death Certificate, the cause of his death was aspiration induced hypoxic respiratory failure.

2.  Prior to his death, service connection was not in effect for any disability; however, service connection was granted for a left ankle disability posthumously in December 2007, with a 10 percent rating assigned, effective from September 19, 2006.

3.  The competent and probative evidence weighs against a finding that the Veteran's aspiration induced hypoxic respiratory failure was due to any incident or event in active service, or was proximately due to or the result of his service-connected left ankle disability, on either a causation or aggravation basis.

4.  At the time of his death, the Veteran had claims pending for service connection for PTSD, a left shoulder disability, asthma, hives, a left arm disability, and residuals of a broken left leg.

5.  The appellant filed a claim for accrued benefits in September 2007, within a year after the Veteran's death.

6.  The preponderance of the evidence shows that there is no relationship between any present findings of asthma and any event in military service; there also is no medical evidence of a diagnosis of PTSD, a left shoulder disability, hives, a left arm disability, and/or residuals of a broken left leg.


CONCLUSIONS OF LAW

1. The cause of the Veteran's death was not incurred in or aggravated by service, and is not shown to be due to, the result of, or aggravated by the Veteran's service-connected left ankle disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).

2.  Service connection for PTSD, for the purposes of accrued benefits, is not established. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2010).

3.  Service connection for a left shoulder disability, for the purposes of accrued benefits, is not established. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2010).

4.  Service connection for asthma, for the purposes of accrued benefits, is not established. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2010).

5.  Service connection for hives, for the purposes of accrued benefits, is not established. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2010).

6.  Service connection for a left arm disability, for the purposes of accrued benefits, is not established. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2010).

7.  Service connection for residuals of a broken left leg, for the purposes of accrued benefits, is not established. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In September 2007, VA sent the appellant a letter informing her of the types of evidence needed to substantiate her claims and its duty to assist her in substantiating her claims under the VCAA.  The letter informed the appellant that VA would assist her in obtaining evidence necessary to support her claims, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1) (2010).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.

In the context of a claim for dependency and indemnity compensation (DIC) based upon service connection for the cause of a veteran's death, VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

At the time of the September 2007 letter, service connection was not in effect for any disability.  Subsequently in December 2007, after the Veteran's death, service connection was granted for a left ankle disability.  Even though the appellant was not subsequently provided with a letter that satisfies the requirements of the VCAA notice under the Hupp decision, the appellant has demonstrated an understanding of the elements of a claim of entitlement to service connection for cause of death via statements and evidence she has submitted throughout the course of the claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (finding that that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Since the claims for service connection for the cause of the Veteran's death and the derivative service connection claims for purposes of accrued benefits are being denied on the merits, no effective date will be assigned, so there can be no possibility of any prejudice to the appellant.

Thus, it appears that all obtainable evidence identified by the appellant relative to her claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

It is the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  The appellant testified at the April 2011 Board hearing that the Veteran had been treated for PTSD and asthma at the Jesse Brown VA Medical Center (VAMC).  The appellant also asserted that the Veteran was treated for hives in service and for a broken left leg in 1972.  The record reflects treatment at the Jesse Brown VAMC through the Veteran's death in 2007, and the STRs are in the file.  The appellant has not identified any additional records that would be helpful to her claim.  Moreover, the Board finds that a medical opinion is not necessary to satisfy VA's duty to assist in this case.  Although the appellant contends that her husband's cause of death is related to service and that the claimed disabilities should be service-related, there are no competent medical opinion evidence or records that support her contentions.  Moreover, given the paucity of medical documentation associated with the claims file, there is no reasonable possibility that obtaining a medical opinion would substantiate the appellant's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).

Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is caused or aggravated by service-connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  However, the appellant filed her claim prior to the regulatory change, so it does not apply in this case.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(3), (4).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

In the present case, the Veteran died in August 2007, and his Certificate of Death lists the cause of death as aspiration induced hypoxic respiratory failure.  At the time of his death, service connection was not in effect for any disability.  However, after his death, a December 2007 rating decision granted service connection for a left ankle disability, assigning a 10 percent rating, effective September 19, 2006.  

There is no indication on the Veteran's Death Certificate that his left ankle disability contributed to his death.  The VA hospital records leading up to the Veteran's death note diagnoses of acute renal failure and chronic obstructive pulmonary disease.

The STRs also do not show treatment for any chronic disability related to the Veteran's death.  The appellant, at one point, asserted during the Board hearing that the Veteran served in country in the Republic of Vietnam; but then later stated that he served during the Vietnam era.  Nonetheless, the Veteran's personnel records do not reflect any Vietnam service.  Clinical evaluation of the lungs at discharge from service in February 1973 was normal.  There also are no treatment records after service demonstrating any chronic disability related to service that would lead to renal failure and/or aspiration induced hypoxic respiratory failure.  It was noted in 1998 that the Veteran had a history of substance abuse; and emergency room treatment for asthma and chronic obstructive pulmonary disease was noted in 2005.  Private hospital records dated in March 1999 also show a history of asthma.  The treatment for asthma is many years after service and is not shown to be in any way related to military service.  There also is no evidence of continuity of symptomatology of asthma from service or during the more than 20 years before this disability was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that any disability incurred in service contributed to the Veteran's death.

The Board recognizes the sincerity of the appellant's belief that the Veteran's death was caused or accelerated by conditions that began during active service.  Moreover, the Federal Circuit Court has held that, in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the present case, the appellant has not been shown to have the requisite medical knowledge to determine whether any condition incurred in or aggravated by service contributed to the Veteran's death.  Thus, a causal or contributory relationship between any service-related condition and the Veteran's death has not been established, and indeed, cannot be established by the appellant's lay statements.

Moreover, the Board finds that a connection between any disability incurred in service and the Veteran's death has not been established by the competent medical evidence.  There are no competent medical opinions suggesting that there is a relationship between the Veteran's left ankle disability and his death; or any other condition incurred in or aggravated by service and his death.

The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

Thus, although the Board is sympathetic with the appellant's loss of her husband, who served his country bravely in time of war, there is a lack of competent evidence to warrant a favorable decision.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to resolve in the appellant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, supra.

III.  Entitlement to Accrued Benefits

A.  Applicable Law

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary'\'s (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 3.1000 (pertaining to accrued benefits claims) was amended to clarify the terms "evidence in the file at date of death" and "evidence necessary to complete the application."  See 67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to indicate that "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  In this case, however, all evidence necessary to adjudicate this claim has been obtained and is in the file.

Also, it is noted that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  However, the amendment to 38 U.S.C.A. § 5121(a) is only effective for deaths occurring on or after December 16, 2003.  See Veterans Benefits Act of 2003, Public Law No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Because the Veteran died in August 2007, the amended version of the statute is applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits.  See 38 C.F.R. 
§ 3.1000(c); see also 38 C.F.R. § 3.152(b).  In this case, the appellant submitted an application for accrued benefits in September 2007; the Veteran had died the previous month.  Accordingly, her claim for accrued benefits was filed in a timely manner.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in- service stressor occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).

Where there is insufficient evidence to establish combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of his claimed stressor(s).  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

At the time of the Veteran's death, he had claims pending for entitlement to service connection for PTSD, a left shoulder disability, asthma, hives, a left arm disability, and residuals of a broken left leg.  

The Veteran submitted a February 2007 stressor statement that in July 1971, when he was stationed in California they were playing a war game called "escape and evasion" in the dark and he almost fell off of a cliff.  He also recalled that he had an allergic reaction in November 1971 when his face swelled and he broke out into hives.  He asserted that he continued to get hives from time to time.

The STRs are negative for any of the Veteran's claimed conditions.  At the February 1973 separation examination, clinical evaluation of the upper extremities, lower extremities, lungs and chest, and skin was normal.  Psychiatric examination also was normal.  The Veteran denied any problems on his Report of Medical History in February 1973, as well.  The appellant testified at the Board hearing that the Veteran broke his left leg in 1972 in service and was in a cast.  The STRs show the Veteran injured his left ankle in 1971 but there is no record of treatment for the leg.  There also is no treatment for hives in service, as the appellant testified at the hearing.  

After service, private hospital records dated in March 1999 show a past medical history of asthma and a diagnosis of alcoholism.  A September 2005 VA emergency room record shows the Veteran had uncontrolled asthma and chronic obstructive pulmonary disease, secondary to noncompliance.  There is also a record of a history of substance abuse problems, but there is no diagnosis of PTSD, in spite of the appellant's assertions at the hearing.  Additionally, there is no record of treatment for a left shoulder disability, hives, a left arm disability, or a left leg disability.

With respect to the findings of asthma after service, there is no medical evidence relating this disability to service.  As noted, the STRs are negative and there is no treatment shown for asthma in the 20 plus years after service until approximately 1999.  The appellant testified that the Veteran served in the Republic of Vietnam (which would mean he was presumably exposed to Agent Orange); but then stated that he only served during the Vietnam era.  Regardless, the service personnel records do not reflect any service in Vietnam.  Additionally, there is no evidence of continuity of symptomatology of asthma from service or during the more than 20 years before this disability was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, the preponderance of the evidence shows that there is no relationship between the Veteran's asthma and his military service.

With respect to the claimed PTSD, left shoulder, hives, left arm, and left leg disabilities, there is no medical evidence of a present disability.  As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence that such disability is now present and is attributable to a disease or injury incurred during service.  See Rabideau and McClain, supra.

The clinical evidence of record does not reflect any treatment for the claimed PTSD, left shoulder, hives, left arm, and left leg disabilities.  The absence of any evidence of a qualifying disability for VA purposes at any time constitutes negative evidence tending to disprove the claim that the Veteran incurred any such condition during his active service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact.)

The Board has considered the appellant's and the Veteran's written and oral statements submitted in support of the arguments that he had PTSD and hives, in addition to the other claimed disabilities, as a result of his service.  To the extent that these statements represent evidence of continuity of symptomatology, without more, the statements are not competent evidence of a diagnosis of these disabilities, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes the apparent sincerity of the arguments advanced by the appellant (and the Veteran during his lifetime) that he had PTSD, left shoulder, hives, left arm, and left leg disabilities related to his military service.  It is true that the appellant's and Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the appellant and the Veteran do not have the expertise to state that he had diagnoses of PTSD, left shoulder, hives, left arm, and left leg disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the appellant and the Veteran as to the presence of those disabilities, because they are not qualified to offer such opinions.

For the above reasons, the Board finds that the preponderance of the evidence is against the service connection claims for asthma, PTSD, left shoulder, hives, left arm, and left leg disabilities, for purposes of accrued benefits.  Because the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD), for purposes of accrued benefits, is denied.

Entitlement to service connection for a left shoulder disability, for purposes of accrued benefits, is denied.

Entitlement to service connection for asthma, for purposes of accrued benefits, is denied.

Entitlement to service connection for hives, for purposes of accrued benefits, is denied.

Entitlement to service connection for a left arm disability, for purposes of accrued benefits, is denied.

Entitlement to service connection for residuals of a broken left leg, for purposes of accrued benefits, is denied.



REMAND

The RO denied entitlement to DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 in the December 2007 rating decision that is the subject of this appeal.  On a March 2008 VA Form 21-4138 ("Statement in Support of Claim"), the appellant specifically stated that she disagreed with the denial of her claim for DIC benefits.  That communication from the appellant is reasonably construed as a notice of disagreement (NOD).

The Board notes the appellant has not been furnished a Statement of the Case (SOC) which addresses the issues of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following actions:

1.  After conducting any necessary development, provide the appellant and her representative with a Statement of the Case addressing the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  She should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also assure that all VCAA notice and assistance requirements are satisfied.

2.  If, and only if, the appeal as to DIC benefits is timely perfected, return the matter to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


